                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


YAQIN ABDALLAH AMADU UMOJA                    )
a/k/a MICHAEL WILLIAMS,                       )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 16-1248-JDT-cgc
                                              )
CORRECTIONS CORPORATION OF                    )
AMERICA, ET AL.,                              )
                                              )
       Defendants.                            )


                   ORDER TO MODIFY THE DOCKET,
      GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Plaintiff Yaqin Abdallah Amadu Umoja a/k/a Michael Williams, filed this pro se

civil action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) At the time, Umoja was

incarcerated at the Hardeman County Correctional Facility (HCCF) in Whiteville,

Tennessee.1 Umoja alleges he received inadequate medical treatment, in violation of his

constitutional rights, during his incarceration at the HCCF. (Id. at PageID 2, 6-9.) The

Court granted Umoja’s motion to proceed in forma pauperis and assessed the civil filing

fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF



       1
        On July 5, 2019, Umoja notified the Court he had been released from prison and
provided his new address. (ECF No. 41.)
No. 4.) Thereafter, the Court partially dismissed the complaint and directed that process

be issued for the remaining Defendants, Dr. Bernhard Dietz, a physician at the HCCF;

HCCF Health Administrator John Borden; and HCCF Nurse Jill Shearon. 2 (ECF No. 12.)

Before the Court is Defendant’s motion for summary judgment. (ECF No. 37.) Although

he received two extensions of time in which to file a response to Defendants’ motion,

Umoja has failed to do so.

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “[T]he burden on the moving party may be discharged by ‘showing’–

that is, pointing out to the district court–that there is an absence of evidence to support the

nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Rule

56(c)(1) provides that “[a] party asserting that a fact cannot be or is genuinely disputed” is

required to support that assertion by:

          (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information, affidavits or
       declarations, stipulations . . . , admissions, interrogatory answers or other
       materials;[3] or



       2
         Umoja did not provide these Defendants’ first names in the complaint, but the names
are provided in subsequent documents filed on the Defendants’ behalf. (E.g., ECF Nos. 19 &
32.) The Clerk shall MODIFY the docket to reflect the Defendants’ first names.
       3
         “A party may object that the material cited to support or dispute a fact cannot be
presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).
Additionally, Rule 56(c)(4) specifically provides that “[a]n affidavit or declaration used to
support or oppose a motion must be made on personal knowledge, set out facts that would be
admissible in evidence, and show that the affiant or declarant is competent to testify on the
matters stated.”

                                                2
          (B) showing that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot produce
       admissible evidence to support the fact.

“If a party fails to properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c)” the district court may:

          (1) give an opportunity to properly support or address the fact;

          (2) consider the fact undisputed for purposes of the motion;

           (3) grant summary judgment if the motion and supporting materials–
       including the facts considered undisputed–show that the movant is entitled
       to it; or

          (4) issue any other appropriate order.

Fed. R. Civ. P. 56(e).

       In Celotex Corp., the Supreme Court explained that Rule 56:

       mandates the entry of summary judgment, after adequate time for discovery
       and upon motion, against a party who fails to make a showing sufficient to
       establish the existence of an element essential to that party’s case, and on
       which that party will bear the burden of proof at trial. In such a situation,
       there can be “no genuine issue as to any material fact,” since a complete
       failure of proof concerning an essential element of the nonmoving party’s
       case necessarily renders all other facts immaterial. The moving party is
       “entitled to judgment as a matter of law” because the nonmoving party has
       failed to make a sufficient showing on an essential element of [his] case with
       respect to which [he] has the burden of proof.

477 U.S. at 322-23. However, where the party moving for summary judgment also has the

burden of persuasion at trial, the initial burden on summary judgment is higher. Under

those circumstances, the moving party must show “that the record contains evidence

satisfying the burden of persuasion and that the evidence is so powerful that no reasonable




                                               3
jury would be free to disbelieve it.” Surles v. Andison, 678 F.3d 452, 455-56 (6th Cir.

2012) (internal quotation marks omitted).

       In considering whether to grant summary judgment, “the evidence as well as the

inferences drawn therefrom must be read in the light most favorable to the party opposing

the motion.” Kochins v. Linden-Alimak, Inc., 799 F.2d 1128, 1133 (6th Cir. 1986); see

also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986)

(same). However, the Court’s function is not to weigh the evidence, judge credibility, or

in any way determine the truth of the matter. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). Rather, the inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Id. at 251-52.

       The fact that Umoja has not responded does not, by itself, require granting the

motion for summary judgment. Nevertheless, if the Defendants are entitled to judgment

as a matter of law on the evidence contained in the record, then summary judgment is

appropriate. Smith v. Hudson, 600 F.2d 60, 65 (6th Cir. 1979).

       In support of the motion for summary judgment, Defendants have submitted their

Declarations, (Dietz Decl., ECF No. 37-2; Borden Decl., ECF No. 37-3; Shearon Decl.,

ECF No. 37-4), and the Declaration of Rebecca Wilson, the chairperson of the HCCF

Grievance Committee, (Wilson Decl., ECF No. 37-5).

       Umoja contends the Defendants failed to provide adequate treatment for his serious

medical conditions. Following Umoja’s transfer to the HCCF, Defendant Dietz performed

an initial medical evaluation on May 25, 2016. At that time, Dietz did not renew the

                                             4
prescription medication for arthritis Umoja previously had been taking, allegedly causing

Umoja to suffer severe pain for the next two months. On July 8, 2016, Umoja also ran out

of his other prescription medications, for high blood pressure and acid reflux, but was told

they had been ordered. Umoja states his wife had to intervene with both Defendants

Borden and Dietz to ensure he would receive the needed medications. He finally received

all of his medications, including the arthritis medication, on or about July 29, 2016.

       Umoja further alleges he saw Defendant Shearon on August 3, 2016, complaining

he had been bitten on the neck by a spider or insect. He states Shearon told him his name

was not on the HCCF roster. When he retorted that he had “an I.D. and am housed in this

prison,” Shearon allegedly told him to shut his mouth and refused to treat him. Umoja

claims he filed a grievance to try to get help for the bite, which he contends was getting

worse. Umoja states his wife again had to intervene before he was given treatment for the

bite on or about August 17, 2016.

       Defendants contend they are entitled to judgment as a matter of law because Umoja

did not exhaust his administrative remedies with regard to any of his claims.

       Under 42 U.S.C. § 1997e(a), “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” See Jones v. Bock, 549 U.S. 199, 211 (2007) (“There is no

question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot

be brought in court.”); Porter v. Nussle, 534 U.S. 516, 532 (2002) (“Even when the prisoner

seeks relief not available in grievance proceedings, notably money damages, exhaustion is

                                             5
a prerequisite to suit.”). However, a prisoner is not required to demonstrate exhaustion in

his complaint. Jones, 549 U.S. at 216. Failure to exhaust is an affirmative defense on

which the defendant has the burden of proof. Risher v. Lappin, 639 F.3d 236, 240 (6th Cir.

2011); Napier v. Laurel Cnty., Ky., 636 F.3d 218, 225 (6th Cir. 2011).

       Section 1997e(a) requires not merely exhaustion of the available administrative

remedies, but proper exhaustion of those remedies, meaning that a prisoner must comply

with the institution’s “critical procedural rules,” such as time limits for filing grievances.

Woodford v. Ngo, 548 U.S. 81 (2006).

       The benefits of exhaustion can be realized only if the prison grievance system
       is given a fair opportunity to consider the grievance. The prison grievance
       system will not have such an opportunity unless the grievant complies with
       the system’s critical procedural rules. A prisoner who does not want to
       participate in the prison grievance system will have little incentive to comply
       with the system’s procedural rules unless noncompliance carries a sanction .
       ...

Id. at 95. See also Jones, 549 U.S. at 218. The Sixth Circuit requires prisoners “to make

‘affirmative efforts to comply with the administrative procedures,’ and analyzes whether

those ‘efforts to exhaust were sufficient under the circumstances.’” Risher, 639 F.3d at

240 (quoting Napier, 636 F.3d at 224). “[I]f the plaintiff contends he was prevented from

exhausting his remedies . . . the defendant [must] present evidence showing that the

plaintiff’s ability to exhaust was not hindered.” Surles, 678 F.3d at 458 n.10.

       The HCCF Grievance Committee Chairperson, Rebecca Wilson, avers in her

Declaration that HCCF keeps records of all properly filed inmate grievances and that

records of those grievances also are kept in the Tennessee Department of Correction’s

computerized database, the Tennessee Offender Management Information System

                                              6
(TOMIS). (Wilson Decl. ¶ 10, ECF No. 37-5 at PageID 343.) Wilson’s review of TOMIS

showed nine grievances filed by Umoja at the HCCF during 2016,4 but none of those

grievances were against Defendant Dietz or Defendant Borden. (Id. ¶ 11.)

        Wilson further avers in her Declaration that Umoja filed two grievances at HCCF

complaining about Defendant Shearon. (Id. ¶ 13, at PageID 344.) On July 17, 2016, he

signed grievance number 29196/304372, in which he claimed Shearon gave him the wrong

medication at pill call and was uncooperative and unprofessional when he questioned her

about the mistake. (Id. ¶ 14, at PageID 344; see also id. at PageID 393-94.) After receiving

a response from Defendant Borden stating he would investigate the incident, Umoja did

not appeal the grievance to the Warden. (Id. ¶ 14, at PageID 344; see also id. at PageID

395.)

        Umoja signed a second grievance against Defendant Shearon on August 10, 2016,

number 293501/306275, again complaining that she attempted to give him the wrong

medication at pill call. (Id. ¶ 15, at PageID 344; see also id. at PageID 378-79.) On

September 15, 2016, Borden responded that Shearon was no longer employed at the HCCF

and that if Umoja experienced any similar incident in the future it would be investigated.

(Id. at PageID 380.) Umoja again chose not to appeal to the Warden. (Id. ¶ 15, at PageID

344.)

        Umoja did sign a grievance on August 3, 2016, number 294861/306888, concerning

the alleged spider or insect bite. (Id. ¶¶ 16-17, at PageID 344-45; see also id. at PageID


        4
            Umoja was transferred to another prison in November 2016. (ECF No. 5.)

                                                7
373-74.) However, he complained in that grievance only about the actions of Nurse T.

Brown, not about Defendant Shearon. Umoja stated he had turned in two sick call requests

seeking medical care for the spider or insect bite but Nurse Brown responded that he was

required to include his “proper name” on the request forms.5 (Id. at PageID 373-74.)

Defendant Borden responded to the grievance, (id. at PageID 375; see also Borden Decl.

¶¶ 16-18, ECF No. 37-3 at PageID 330-31), and Umoja appealed through all the levels of

review. (Wilson Decl. ¶ 17, ECF No. 37-5 at PageID 345; see also id. at PageID 371-73.)

       Umoja has failed to offer evidence that he filed any relevant grievances concerning

the claims asserted in this action against Defendants Dietz, Borden and Shearon or that he

was hindered in his attempts to do so. The Court finds the undisputed evidence in the

record regarding Umoja’s failure to exhaust is such that a reasonable jury would not be free

to disbelieve it. See Surles, 678 F.3d at 455-56.

       All of Umoja’s claims are barred by failure to exhaust his available administrative

remedies. The Defendants therefore are entitled to judgment as a matter of law, and the

motion for summary judgment is GRANTED.

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Umoja would not be taken in good faith.

Leave to appeal in forma pauperis is DENIED. If Umoja files a notice of appeal, he must




       5
         The reference to Umoja’s “proper name” apparently means he was required to also
include on the form the name under which he was convicted, Michael Williams.

                                              8
also pay the full $505 appellate filing fee or file a motion for leave to appeal in forma

pauperis and supporting affidavit in the Sixth Circuit Court of Appeals.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            9
